Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 1of11 Page ID #:298

CHRISTOPHER DARDEN, Bar No, 094959
DARDEN LAW GROUP, APC

11500 W. Olympic Boulevard

Suite 400

Los Angeles, California 90064

Telephone: (310) 654-3369

Facsimile: (310) 568-18

Email: Christopherdardenlaw@gmail.com

LUDLOW B. CREARY II (Bar No. 193793)
The Law Offices of Ludlow B. Creary II

555 W. 5th Street, Floor 35

Los Angeles, California 90013

Telephone: (323) 305-4849

Facsimile: (323) 430-8788

Email: Lbe2@LbcLawexperts.com

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Attorneys for Defendant
Edward Buck
UNITED STATES OF AMERICA,
Plaintiff,
v.
EDWARD BUCK,
Defendant.

 

 

Case No. 2:19-cr-00595-CAS-1

MOTION IN LIMINE #7: DEFENDANT
EDWARD BUCK'S MOTION TO EXCLUDE
DNA RESULTS: [FRE 702]

Defendant, by and through his attorney of record, Christopher A. Darden, hereby moves this

Honorable Court to exclude the DNA results and related statistical probabilities based on an

analysis of items located and seized on January 7, 2019. The statistical method used by the

government's agents is inadmissible under Federal Rule of Evidence section 702.

if

Hf

 
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 2o0f11 Page ID #:299

This motion is based upon the attached Memorandum of Points and Authorities, declaration of
counsel, al! files and records in this case, and any further evidence as may be adduced at the
hearing on this motion.

1. INTRODUCTION

On January 7", 2019, Los Angeles County Sheriff's Deputy R. Rose responded to the above
referenced location regarding a “see the woman” call. When he arrived two women greeted him.
The women told Deputy Rose that there was a suspicious package directly under the window to
unit #17. They were unable to provide any information as to when the package was left or who left
it. Deputy Rose contacted the Fire Department to bring a ladder and retrieve the package. Engine
#8 arrived with a latter.

Once the package was retrieved, Deputy Rose took possession of it, transported it to the
West Hollywood Station, and gave it to Deputy Oganyan. According to the Sheriff's Department
the package contained syringes and glass pipes that appeared to have burn marks at the bottom.

The glass pipes and syringes were subjected to DNA analysis. A copy of the DNA analysis
report is marked "Attachment A" and included herewith. In measuring the statistical probabilities
associated with the DNA analysis the Sheriffs Department Scientific Services Bureau used a
controversial and unsound scientific method commonly referred to as STRmix.

Il. STATEMENT OF FACTS

A. SUMMARY OF DNA ANALYSIS
Moder DNA testing focuses on specific places, called “loci,” of the human genome

containing “Short Tandem Repeats, or STRs, which are genetic markers that contain short repeated
sequences of DNA base pairs." The number of times that a particular sequence repeats itself at
a locus varies from person to person, such that STR “represent a good source to differentiate

individuals.

 
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 30f11 Page ID #:300

Here, the materials provided by the government to defense counsel to the defense indicate that

they were able to type and provide a profile of DNA contained on a pipe and a syringe

B. USE OF STATISTICAL SOFTWARE PROGRAMS TO ATTRIBUTE MEANING TO
THE RESULTS OF DNA TESTING

The government used STRMix to determine the statistical probability that Dean or Buck
may have been the likely source of DNA. STRMix is a software program that generates a statistical
estimate called a likelihood ratio (“LR”) to communicate the laboratory’s “assessment of how
strongly forensic evidence can be tied to a suspect.” The LR “considers the probability of obtaining
the evidence profile(s) given two competing propositions, usually aligned with the prosecution's
case. To generate an LR in a case, the individual laboratory chooses two hypotheses. The first
hypothesis is characterized as a prosecution fact — in this case, that the defendant’s DNA or the
DNA of Mr. Dean are present on the pipe or syringes. In essence, an LR represents the likelihood
of whether a particular person’s DNA is present in a mixture, as compared to a random person’s
DNA, based on standard reference databases.

STRMix uses the information from the electropherogram to calculate the probability of the
profile given all possible genotype combinations. The program assigns a relative weight to the
probability of the [electropherogram] given each possible genotype combination at a locus, and the
weights across all combinations at that locus are normalized so that they sum to one. However,
several factors entered into the STRMix program are under the control of the operator or the
individual laboratory, and thus are variable.

For instance, although “[t]he true number of contributors to a profile is always unknown,”
the individual analyst determines the number of contributors to a DNA profile.

In addition to the number of contributors, the STRMix program relies upon other terms set

by the individual laboratory, such as analytical thresholds, stutter ratios, drop-in rates, and

3
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 4o0f11 Page ID #:301

saturation levels. Furthermore, the amount of DNA tested can have a dramatic impact on the
quantity and quality of the STR results obtained, and the significance of the likelihood ratios are
negatively impacted as the input DNA amount decreases and the extent of allelic and locus drop-
out increases. In other words, not all profiles are suitable for STRMix application and the {p|rofiles
exhibiting significant levels of allelic and/or locus drop-out of one or more of the contributors may
not be suitable for analysis using STRMix. Because STRMix requires use of a numeric value for
the allele, if an allele cannot be accurately assigned, the entire locus is removed from the STRMix

table and analysis.

Il. ARGUMENT

A. THE “LIKELIHOOD RATIO” SHOULD NOT BE ADMITTED AS A TOOL
TO CONVEY THE RESULTS OF DNA TESTING IN THIS CASE BECAUSE IT IS
SUBJECTIVE, UNRELIABLE, AND HIGHLY PREJUDICIAL

The Federal Rules of Evidence (“FRE”) require a trial court judge to ensure that an expert’s
testimony is both reliable and relevant before it may be admitted. Daubert vy. Merrell Dow Pharms.
Inc., 509 U.S. 579 (1993) (evaluating plaintiffs’ expert’s testimony that ingestion of morning
sickness pills manufactured by the defendant pharmaceutical company caused limb defects in the
plaintiffs). FRE 702 grants the district court the discretionary authority to determine reliability and
relevancy, given the particular facts and circumstances. Kumho Tire Co. v. Carmichael, 526

U.S. 137 (1999), This “gatekeeping” duty of the district court applies to all specialized
knowledge, including, but not limited to technical and scientific knowledge. /d. ; see also Daubert,
supra, 509 U.S. at 589, The government must prove by a preponderance of the evidence to show
scientific evidence is admissible. Daubert, supra, 509 U.S. at 592-93; see also Bourjaily v. United
States, 483 U.S. 171, 174 (1987) (evidentiary admissibility determinations that hinge on

preliminary factual questions must be established by the proponent of the evidence by a

 
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 5of11 Page ID #:302

preponderance of the evidence).

To testify “in the form ofan opinion or otherwise,” an expert witness first must be qualified
based on her “knowledge, skill, experience, training, or education.” FRE 702. Once qualified, for
the testimony to be admitted, the rule requires:

(a) the expert’s scientific, technical, or other specialized knowledge must
help the trier of fact to understand the evidence or determine a fact in
issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods;

(d) the expert must have reliably applied the principles and methods to the
case. FRE 702.

(e)

Expert opinion must be based on actual knowledge, not subjective belief or unsupported
speculation. Daubert, supra, 509 U.S. at 590. Although an expert may base an opinion on facts if
“experts in the particular field would reasonably rely on those kinds of facts or data in forming an
opinion,” inadmissible facts or data may be disclosed to the jury “only if their probative value in
helping the jury evaluate the opinion substantially outweighs their prejudicial effect.” FRE 703.
Finally, even relevant evidence must be excluded “if its probative value is substantially
outweighed” by the possibility of unfair prejudice, confusion of the issues, misleading of the jury,
undue delay, wasting time, or needlessly presenting cumulative evidence. FRE 403.

The Supreme Court in Daubert set forth factors for a court to evaluate in determining the
admissibility of scientific or expert testimony:

(1) whether the expert’s theory or technique can, or has been, tested;

(2) whether the theory or technique has been subjected to peer review and publication;

(3) the known or potential rate of error of the technique or theory for a particular scientific

technique and the existence and maintenance of standards controlling the technique’s
operation; and

(4) whether the theory or technique is generally accepted in the relevant scientific
community. Daubert, supra, 509 U.S. at 593-94.
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 6o0f11 Page ID #:303
However, no single factor alone is necessarily dispositive, and other factors may be
relevant. See id. at 593; see also Kumho Tire, supra, 526 U.S. at 149. The Court observed that
subjection to scrutiny is a component of good science, in part because it increases the likelihood
that substantive flaws in methodology will be detected. Daubert, supra, 509 U.S. at 593-94.
“Widespread acceptance can be an important factor in ruling particular evidence admissible, and
‘[a] known technique that has been able to draw only minimal support within community may
properly be viewed with skepticism.”” /d. at 594. Importantly, “[s]cientific conclusions are subject
to perpetual revision,” and “[t]he scientific project is advanced by broad and wide-ranging
hypotheses, for those that are incorrect will eventually be shown to be sof[.]” Jd. at 597.
“(Nothing in either Daubert or the [FRE] requires a district court to admit opinion
evidence that is connected to existing data only by the ipse dixit of the expert. General Electric
Company v. Joiner, 522 U.S. 136, 146 (1997). Finally, a district court has broad discretion to
ensure that evidence is presented to the jury in an effective and efficient manner. See FRE 61 1(a).
A trial results in a “binding legal judgment—often of great consequence—about a particular set of
events in the past.” Daubert, supra, 509 U.S. at 597. The rules of evidence apply with equal force
to questions of admissibility in criminal cases, where the consequence at stake is a wrongful

conviction.

B. THE LR GENERATED BY THE GOVERNMENT'S APPLICATION OF STRMIX DOES
NOT MEET THE STANDARDS FOR ADMISSION OF SCIENTIFIC EVIDENCE SET
FORTH BY THE FRE AND APPLICABLE CASE LAW BECAUSE THE UNDERLYING
METHODOLOGY IS NOT SCIENTIFICALLY VALID.

On October 12, 2017, the National Institute of Standards and Technology (“NIST”), a
non-regulatory agency of the United States Department of Commerce, released a study
concluding that using the likelihood ratio (LR) in courtrooms is not consistently

supported by scientific reasoning, NIST Article; Lund, et. al, “Likelihood Ratio as

6

 
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 7of11 Page ID #:304

Weight of Forensic Evidence: A Closer Look,” Journal of Research of National
Institute of Standards and Technology, Vol. 122, Art. No. 27 (2017) (“NIST Study”).
The authors of the study, NIST statisticians Steve Lund and Hari Iyer, warn that the
justification for using LR in courtrooms is flawed because it “risks allowing personal

preference to creep into expert testimony and potentially distorts evidence for a jury.”

On October 12, 2017, the National Institute of Standards and Technology (“NIST”), a
non-regulatory agency of the United States Department of Commerce, released a study concluding
that using the likelihood ratio (LR) in courtrooms is not consistently supported by scientific
reasoning.

NIST Articte; Lund, et. al, “Likelihood Ratio as Weight of Forensic Evidence: A Closer
Look,” Journal of Research of National Institute of Standards and Technology, Vol. 122, Art. No.
27 (2017) (“NIST Study”)). The authors of the study, NIST statisticians Steve Lund and Hari Iyer,
warn that the justification for using LR in courtrooms is flawed because it “risks allowing personal
preference to creep into expert testimony and potentially distorts evidence for a jury.” The
problem, they explain, is when jurors are told to incorporate the expert’s LR into their own
decision-making, because an expert’s judgment often involves complicated statistical techniques
that can and do generate different LRs, depending on the expert. Lund and Iyer observe that
“[clomputing an LR for anything but the simplest of problems will involve approximations|,]”
explaining that:

. teporting a single LR value after an examination of
available forensic evidence fails to correctly communicate to the

[decision maker] the information actually contained in the data.

Personal choices strongly permeate every model.

7

 
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 8o0f11 Page ID #:305

Here, the methodology underlying the LR is not scientifically valid. The methodology fails,
at a minimum, the second, third, and fourth prongs of Daubert.

First, with respect to an assessment of whether the theory or technique has been subjected
to peer review and publication, the NIST report reveals that when subjected to scrutiny, the
scientific community detected “substantive flaws in the methodology” of determining the LR.
Daubert, supra, 509 U.S. at 593-94. In particular, the LR method impermissibly risks allowing
personal preference to creep into expert testimony, potentially distort[ing] evidence for a jury. As
Lund and Iyer noted, “[p]ersonal choices strongly permeate every model” because using LR
necessarily implicates an analyst’s judgment about whether to include certain data in the analysis,
including the individual laboratory’s analytical thresholds, drop in/out, stutter, saturation, and an
analyst’s assessment of the number of contributors. Thus, as the NIST experts point out, an
expert’s judgment, even when employing Bayesian reasoning correctly, can generate substantially
different answers.

With respect to the third prong of Daubert, meaningful standards controlling the operation
of the technique do not exist, chiefly because STRMix is a proprietary program. Daubert, supra,
509 U.S. at 593-94. The standards for operation of the technique are not available to operators,
because while analysts are provided instructions on how to operate the commercial programs
available to them, they are not expert statisticians qualified to offer testimony regarding the
proprietary software’s internal calculus. The defendant’s inability to cross-examine a qualified
STRMix software expert about the impact and basis for the program’s formulas, directions, and
outcomes, would violate his Sixth Amendment right to confrontation. See Crawford y.
Washington, 541 U.S, 36, 66-67 (2004). Furthermore, analyst’s testimony that she/he personally
knows of the program’s uses in the field and that she/he has read papers where the programs were

used is inadequate to establish that the application is reliable and cannot qualify her as an expert

8
Case 2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 9of11 Page ID #:306

on STRMix software. While “[t]rained experts commonly extrapolate from existing data,” in a case
involving complex statistical algorithms protected by patent, “too great an analytical gap” exists

between the data and the opinion proffered. Joiner, supra, 522 U.S. at147.

Finally, as to the fourth prong of Daubert, the LR methodology is not generally accepted
in the scientific community. Because of the subjective principles upon which it relies, submission
of the LR here would only marginally help the trier of fact to understand the evidence, while
creating an enormous possibility of unfair prejudice and confusion of the issues. FRE 403.
According to the American Psychology Association, research has demonstrated that “people
generally aren’t very good at interpreting probabilities, and they are easily swayed by the way
statistics are presented.” The LR generated by the Government's application of STRMix is
unreliable and should not be admitted because large gaps in the chain of custody and the lack of
adherence to stringent handling procedures call into question the integrity of the material subjected

to analysis, and therefore the results of all subsequent tests.
IV. CONCLUSION

For the reasons set forth in the arguments above, the defendant respectfully requests that
the Court enter an order excluding all results of DNA testing in this case because they are unreliable
and unfairly prejudicial.

WHEREFORE, the defendant respectfully requests this Court grant this motion to exclude

evidence.

DATED: November 20, 2020
DARDENLAWGROUP, APC.

Christopher 4, Darden

By:
CHRISTOPHER A. DARDEN, ESQ.

9

 
Case 2:19-cr-00595-CAS Documen t58 Filed 11/20/20 Page 100f11 Page ID #:307

ATTACHMENT A

DISCOVERY PAGE NUMBERS
REDACTED
Case

wo Se ww BN

oO 8& ~yN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

IR

 

 

 

2:19-cr-00595-CAS Document 58 Filed 11/20/20 Page 11o0f11 Page ID #:308

CERTIFICATE OF SERVICE
Case No 2:19-cr-00595-CAS-1
Case Name: USA v. Edward Buck
[hereby certify that on November 20, 2020, I electronically filed the following
documents with the Clerk of the Court by using the CM/ECF system:
MOTION IN LIMINE #7: DEFENDANT EDWARD BUCK'S MOTION TO EXCLUDE
DNA RESULTS: [FRE 702]
I certify that all participants in the case are registered CM/ECF users and that service will
be accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing

is true and correct and that this declaration was executed on November 20, 2020, at Los Angeles,

 

 

California.
K. Martin /s/
Declarant K. Martin

-10-

 
